DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Correction of the matters discussed in the rejection of claims 58 and 59 under 35 USC 112 is noted with appreciation.
Applicant’s arguments concerning the rejection of claims 41-43, 49-53, 55, 56, and 58-60 under 35 USC 103 as being obvious over Caton in view of Kholwadwala et al has been fully considered but are not persuasive.
At pages 6-7 of the amendment, Applicant suggests that Caton does not teach the claimed “stiffening members” because the “struts and spines” and the embodiment of Fig. 3 are described as being “flexible.”  However, the embodiment of Fig. 3 is not relied upon in the rejection.  The feature of Caton that corresponds to the claimed stiffening member is spine 158 which is described as containing reinforcing rods (col. 3, ll. 41-43) in order to provide stiffening.
Applicant goes on to suggest that Caton does not explicitly state that the fluid flow altering surface of Fig. 11-12 can be used in a helicopter rotor blade.  The Examiner does not argue this point.  Indeed this same observation is pointed out at para. 13 of the previous Office action.  Instead, the Kholwadwala reference is cited as teaching an expandable member (similar in construction and function to the fluid flow altering surface of Caton’s Fig. 11-12) finds use in a rotor blade system.  Applicant continues at pages 6-7 of the amendment by apparently suggesting that Kholwadwala’s disclosure of using an “expandable member” in a helicopter rotor does not indicate that said member would be located on the helicopter blades.  However, a closer reading of the cited portion of Kholwadwala (col. 4, ll. 4-12) reveals the following passage: “Substrate 204 can comprise an airfoil of an aircraft, airfoil of a propeller or helicopter rotor…” (emphasis added).  It would be clear to one having ordinary skill in the art that Kholwadwala intends to place the expandable member on an aerodynamic surface of these systems.  One of ordinary skill would again understand that the aerodynamic surfaces of a helicopter rotor are the blades.
At page 8 of the amendment, Applicant suggests that the combination proposed in the rejection is lacking because Kholwadwala does not teach “any specifics of how or where the disclosed control surface may be mounted to a helicopter blade.”  In response to applicant's argument that the combination is improper because Kholwadwala does not specifically how to mount such a structure on a helicopter blade, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
  Applicant continues at page 8 to claim a lack of teachings as to how the claimed stiffening member is attached to the compliant cover of Kholwadwala.  However, as discussed in the rejections below, the combination proposed is that the fluid flow altering mechanism of Caton be used in a helicopter rotor blade such as the one taught by Kholwadwala.  Therefore, it is not necessary for Kholwadwala to teach how to combine a stiffening member with its compliant cover because Caton teaches the entire fluid flow altering mechanism including the stiffening member and compliant cover.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41, 42, 43, 49, 50, 51, 52, 53, 55, 56, 58, 59, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,209,824 to Caton et al in view of US Pat. No. 7,246,524 to Kholwadwala et al.
Regarding claim 41, Caton teaches an aerodynamic surface which includes an outer surface having generally opposing first and second surfaces (Fig. 19) and including a fluid flow altering surface (158) positioned relative to one of the first or second surfaces which is moveable between first and second positions (Fig. 11-12), the fluid flow altering surface forming a substantially continuous surface of the first or second surface when in the first position (Fig. 12), wherein movement of the fluid flow altering surface is effected by an expandable member (154) made from a resiliently flexible material and which is inflatable and deflatable (Fig. 12), the expandable member including a cavity for receiving a fluid (164), for example a gas or a liquid (from pump 160), wherein the fluid flow altering surface (158) is a surface of the expandable member, wherein the fluid flow altering surface includes or is connected to a stiffening member (158) for providing resistance to forces experienced by the member or the surface arising from airflow, wherein the stiffening member is attached to an inwardly facing surface of the fluid 
Caton fails to teach that the control surface in question is a rotor blade system having a plurality of rotor blades.
Kholwadwala teaches an expandable member (200, Fig. 2) used as a control surface in a rotor blade system having a plurality of rotor blades (“helicopter rotor” col. 4, ll. 4-12)
Caton also teaches that while its different embodiments are described with reference to particular applications, different embodiments may find use in different applications (col. 5, ll. 2-3 wherein it is disclosed that the embodiment of Fig. 19 may include features from the embodiment of Fig. 3).  Kholwadwala teaches that expandable member control surfaces find use in a rotor blade system of a helicopter (col. 4, ll. 4-12) because such control surfaces allow for changing the profile of the rotor blade which is beneficial because the profile can then be adapted for different operating conditions (col. 1, ll. 20-35).  Caton also teaches a helicopter rotor blade (Fig. 19, col. 4, ll. 52-53) which would be subjected to the same changing operating conditions and could therefore benefit from the use of an inflatable control surface such as the one described in the embodiment of Fig. 11-12.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the control surface of Caton (Fig. 11-12) by using it in a rotor system comprising a plurality of rotor blades as taught by Kholwadwala as a combination of prior art elements (the rotor blade of Kholwadwala and the control surface of Caton) in order to achieve a predictable result (adapting the rotor profile to meet changing operating conditions, Kholwadwala col. 1, ll. 20-35).
Regarding claims 42, 43, 49, 50, 51, 52, 53, 55, 56, 58, 59, and 60, Caton as modified by Kholwadwala teaches the rotor blade system according to claim 41 (as set forth above) wherein, when the expandable member is in a first condition, the fluid flow altering surface is in its first position, and wherein, when the expandable member is in a second condition, the fluid flow altering surface is in its second position (Caton col. 3, ll. 44-51) (claim 42),
expansion of the expandable member from its first condition to its second condition effects movement of the fluid flow altering surface from its first position to its second position, and wherein, contraction of the expandable member from its second condition to its first condition effects movement of the fluid flow altering surface from its second position to its first position (Caton col. 3, ll. 44-51) (claim 43),
wherein, when the fluid flow altering surface is in its first condition, the surface does not affect or greatly affect the flow of fluid over the respective one of the first or second surfaces, and wherein when the fluid flow altering surface is in its second condition, the surface does affect the flow of fluid over the respective one of the first or second surfaces (Caton col. 3, ll. 44-51) (claim 49, 60),
wherein the expandable member is positioned at a suction, e.g. downstream of the airflow, side of the rotor blade (Caton Fig. 19) (claim 50),
wherein the expandable member is positioned in a region of the blade which is between 10% to 20% of the root span length from the tip edge (Caton Fig. 19) (claim 51),
wherein the expandable member extends between 10% and 20% of the root span length of the rotor blade, along a trailing edge of the rotor blade (Caton Fig. 19) (claim 52),
wherein the expandable member is positioned in an region of the blade which is preferably between 0% and 30% of the chordlength, more preferably between 2% and 20% of the chord length, and most preferably between 5% and 10% of the chord length (Caton Fig. 2, 4, 5) (claim 53, 58, and 59), and
.

Claims 48 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,209,824 to Caton et al in view of US Pat. No. 7,246,524 to Kholwadwala et al  and in view of US 3,586,267 to Ingelman-Sundberg and in further view of US 2012/0141271 to Southwick
Caton as modified by Kholwadwala teaches the rotor blade system according to claim 41 (as set forth above), but fails to teach that the expandable member is made from a polymeric material capable of withstanding pressures in the range of 10PSI to 30PSI, or 15PSI to 20PSI.
Ingelman-Sundberg teaches an expandable member for use in an aircraft wing (30/40) wherein the pressure can be varied in order to adjust a control surface to an appropriate setting (col. 3, ll. 52-55, ll. 60-70).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the blade system of Caton by configuring the expandable member to withstand various pressures as taught by Ingelman-Sundberg because it would have been a combination of prior art elements to achieve the predictable result of allowing the system to be set at varying positions (Ingelman-Sundberg col. 3, ll. 52-55, ll. 60-70).
Southwick teaches an expandable member (122) used in an airfoil (100) wherein the expandable member is made from a polymeric material (para. 36). Caton teaches an expandable member that is alternately inflated and deflated causing it to change size and shape (col. 3, ll. 44-52).  Southwick teaches that using a polymeric material for an expandable member allows he member to be expanded and then returned to its initial size (para. 36).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the rotor blade of Caton by using a polymeric material to form the expandable member as taught by Southwick for the purpose of using a material which can readily be expanded and return to its initial size (Southwick para. 36, Caton col. 3, ll. 44-52).

Claims 44, 45, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,209,824 to Caton et al in view of US Pat. No. 7,246,524 to Kholwadwala et al and in further view of US 2013/0259681 to Perlman.
Caton as modified by Kholwadwala teaches the rotor blade system according to claim 41 (as set forth above), but fails to teach a sensor for sensing the angular position of the expandable member about the axis of rotation of the system and a controller for moving the expandable member between its first and second positions based on sensed angular position of the expandable member (claim 44),
wherein the controller effects movement of the expandable member to its second position as, or shortly before, the expandable member reaches an angular position corresponding to retreating of the blade (claim 45), or
wherein the controller effects movement of the expendable member to its first position as, or shortly before, the expandable member reaches an angular position corresponding to advancing of the blade.
Perlman teaches a rotor blade with a sensor for sensing the angular position of the blade about the axis of rotation of the system and a controller for controlling a blade based on a sensed angular position (para. 42) (claim 44),
wherein the controller effects movement as, or shortly before, the blade reaches an angular position corresponding to retreating of the blade (para. 31) (claim 45), or
wherein the controller effects movement as, or shortly before, the blade reaches an angular position corresponding to advancing of the blade (para. 42).

Perlman further teaches that adjusting the blade based on its angular position adapts their lift characteristics to avoid stall or other harmful effects caused by particular blade position s (i.e. advancing or retreating) (para. 4, 72).  Therefore, because Caton teaches adjusting the aerodynamic properties of a blade (abstract) and Perlman teaches that adjusting such properties based on an advancing or retreating angle of the blade improves aerodynamic properties of the blade, it would have been obvious before the effective filing date of the invention to modify the system of Caton by including a sensor and controller for controlling the inflatable member based upon a rotational angle of the blade as taught by Perlman  in order to improve the aerodynamic response of the blade (Perlman para. 72).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745